Title: To George Washington from Major General William Phillips, 29 January 1779
From: Phillips, William
To: Washington, George


Sir
Lancaster [Pa.] January 29th 1779

I have by accident met this day with Colonel Mathews who is going to New York to return to his Parole.
I have had by this Gentleman a description of the situation of the Troops of Convention, and of the means taking for their conveniency which engages me to return you my thanks for the directions which have been given, and I make no doubt but that in a little time the situation of the Troops will be as comfortable as can be expected or is possible.
But, Sir, I find that the Officers are obliged to go many miles distant from the Barracks for Quarters, which renders it impossible for them to give that care of their Soldiers as will be necessary—And it is more over in direct opposition to the Treaty of Convention of Saratoga which declares that the Officers are not to be separated from the Soldiers—I readily suppose this present separation will be only for a time, and I take a liberty of requesting your Excellency’s influence that convenient and proper Barracks may be constructed for Officers, so that a sufficient number may be always with the Men, which can not fail of producing good order and propriety of conduct, and will be a sure means of preventing complaints on the part of the Country.
I understand that Fredericksburg on the Rappahannock River and Richmond on James River are within a few miles the same distance to Charlotte Ville, it depends therefore on the navigation and the Port best calculated to receive Cloathing Vessels of a large burden for passports to be given to allow our Vessels from New York a passage to Virginia.
The Susquehana is still impassable, and it will defer my crossing it of some days, and will hope to hear from your Excellency. I have the honor to be with much respect Sir. Your Excellencys Most Obedient and Most humble Servant
W. Phillips
